Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE OF CLAIMS


This Separation Agreement and Release of Claims (“Agreement”) is an agreement
between Darling Ingredients Inc. on behalf of itself and its affiliates,
subsidiaries and related entities (collectively, the “Company”) and me, Colin
Stevenson.


By signing this agreement, I am agreeing to release all claims against the
Company, as described in more detail below. I acknowledge and agree that (i), my
execution and giving of the release contained in this Agreement is an express
condition to my receipt of the benefits contained in this Agreement and (ii) my
execution of this Agreement on or before February 27, 2015 is an express
condition to my receiving the other benefits set forth on Attachment A hereto
(collectively, the “Separation Pay and Benefits”). I understand I will not
receive the Separation Pay and Benefits unless I sign on or before February 27,
2015, and do not revoke this Agreement.


I acknowledge and agree to the following:


1.My employment terminated effective as of the Last Day of Active Employment set
forth on Attachment A, which attachment is part of this Agreement. I acknowledge
that I have resigned from my position as Chief Financial Officer of the Company
and all other positions (including all officer and director positions) with the
Company and its affiliates effective as of December 8, 2014 (and, for the
avoidance of doubt, to the extent any such resignations and removals have not
already been effectuated as of the Last Day of Active Employment set forth on
Attachment A (which attachment is part of this Agreement), they shall be
automatically effectuated as of the Last Day of Active Employment). I further
agree that, except as otherwise expressly provided in this Agreement, I am not
entitled to receive any salary, vacation, other paid time off, incentive
compensation or other benefits of any kind after the Last Day of Active
Employment. I confirm that the Company already has paid me for all accrued base
salary and all my unused vacation time, in each case as of the Last Day of
Active Employment.


2.I will receive payment(s) and benefits by signing this Agreement that I
otherwise would not receive. I understand that I was separated from the payroll
as of the Last Day of Active Employment and that I have been offered the
Separation Pay and Benefits set forth on Attachment A in exchange for signing
this Agreement. These payment(s) and benefits will be payable pursuant to the
terms set forth in this Agreement (including Attachment A) and are subject to
taxes and customary withholdings.


3.I am releasing all claims against the Company and the other Released Parties
(as defined below). By signing this Agreement, I, and anyone claiming through me
or on my behalf, hereby waive and release the Company and the other Released
Parties with respect to any and all claims, whether currently known or unknown,
that I now have or have ever had against the Company or any of the other
Released Parties arising from or related to any act, omission, or thing
occurring or existing at any time prior to or on the date on which I sign this
Agreement.


Without limiting the foregoing in any way, I realize that there are various
local, state, and federal laws that may apply and/or relate to my employment
with the Company and that I am

SEPARATION AGREEMENT AND RELEASE        Page 1



--------------------------------------------------------------------------------



releasing all claims under such laws. I understand that, among other things,
these laws may relate to or prohibit harassment, retaliation, and employment
discrimination on the basis of age, color, race, gender, sexual
preference/orientation, marital status, national origin, mental or physical
disability, religious affiliation, veteran status, or other protected
classification, and that these laws are enforced through the courts and agencies
such as the Equal Employment Opportunity Commission (“EEOC”), Department of
Labor, and state human rights and fair employment practices agencies.


Such laws further include, but are not limited to, federal and state wage and
hour laws, including the Fair Labor Standards Act (“FLSA”), federal and state
whistleblower laws, federal and state anti-discrimination laws, including Title
VII of the Civil Rights Act of 1964, Executive Order 11246, the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), the Employee
Retirement Income Security Act, 29 U.S.C. 100l, et seq. (“ERISA”) (excluding
COBRA), 42 U.S.C. Section 1981 et seq., the Worker Adjustment and Retraining
Notification (“WARN”) Act, the Equal Pay Act, the Americans with Disabilities
Act (the “ADA”), the Family and Medical Leave Act (“FMLA”), the Vietnam Era
Veterans Readjustment Assistance Act, the Fair Credit Reporting Act, the
National Labor Relations Act, the Immigration Reform and Control Act (“IRCA”),
the Occupational Safety and Health Act (“OSHA”), the Sarbanes-Oxley Act of 2002,
and state employment discrimination laws, as each may be amended from time to
time.


I also understand that I am waiving and releasing all claims that may arise
under any contract of employment or any other agreement, policy or procedure
that relates to my employment with the Company and that were or could have been
asserted by me or on my behalf under any common law theory (including without
limitation all claims for breach of contract (oral, written or implied),
wrongful termination, defamation, invasion of privacy, infliction of emotional
distress, tortious interference, fraud, estoppel, unjust enrichment, and any
other contract, tort or other common law claim of any kind).


I confirm that I have not filed any legal or other proceeding(s) against any of
the Released Parties, am the sole owner of the claims released herein, have not
transferred any such claims to anyone else, and have the full right to grant the
releases and agreements in this Agreement.


4.I understand that certain actions/activities are not prevented by this
Agreement. I understand that this Agreement does not prevent me from
participating in investigations or proceedings conducted by the National Labor
Relations Board (“NLRB”) or the EEOC. This Agreement does not affect the rights
and responsibilities of the EEOC to enforce the ADEA and cannot be used to
interfere with the protected rights of an employee related to an EEOC
investigation or proceeding. However, I give up all rights to recover or receive
damages, money, or other personal benefits as a result of such charge,
investigation or proceeding conducted by the NLRB, the EEOC or any other
administrative agency. I understand that this Agreement does not prevent me from
exercising my rights, if any, to (a) vested benefits under any pension or
savings plan or deferred compensation plan; and (b) COBRA benefits.



SEPARATION AGREEMENT AND RELEASE        Page 2



--------------------------------------------------------------------------------



5.I am releasing all claims against the Company and the other Released Parties
on behalf of myself, and anyone who may have the legal right to make claims on
my behalf, including without limitation my heirs, dependents, representatives,
executors, administrators, successors, and assigns. I understand that the
release contained in Paragraph 3 of this Agreement is broad and releases not
only the Company but also its directors, officers, representatives, agents,
insurers, and employees, any of the Company’s divisions, subsidiaries,
successors, assigns, predecessors, affiliates, or parent companies, and the
Company’s employee benefit plans and programs and their administrators and
fiduciaries (collectively, including the Company, the “Released Parties”).


6.By signing this Agreement, the Company hereby waives and releases you with
respect to any and all claims related to your performance of your duties in the
normal course of your employment with the Company, whether currently known or
unknown, that the Company now has or has ever had against you at any time prior
to or on the date on which the Company signs this Agreement, provided that this
release of claims shall not apply to, and the Company is not releasing, any
claims against you involving the preparation or filing of the Company’s or its
affiliates’ financial statements with the U.S. Securities and Exchange
Commission (the “SEC”), fraud, embezzlement, other criminal conduct, conduct
that violates the federal securities laws, or breaches of any of your
representations in this Agreement. The Company confirms that it has not filed
any legal or other proceeding(s) against you, is the sole owner of the claims
released herein, has not transferred any such claims to anyone else, and has the
full right to grant the releases and agreements in this Agreement. The Company
is not aware of any facts or circumstances, as of the date it executes this
Agreement, that would form the basis for a claim by the Company against you or
would warrant referring you for criminal prosecution.


7.I agree to cooperate with the Company. I agree to cooperate with the Company
in obtaining court or agency approval of this Agreement, in the event that such
approval is necessary. I also agree, upon the Company’s request, to reasonably
cooperate in any Company investigations and/or litigation regarding events that
occurred during my employment with the Company. I understand that the Company
will compensate me for any reasonable expenses I incur as a result of such
cooperation, as long as I request such compensation in advance and in writing.
Nothing in this Agreement shall require me to cooperate beyond a total of forty
(40) hours in any calendar year period.


8.I hereby reaffirm my promises and agreements in Sections 6(a)-(d) of my Senior
Executive Termination Benefits Agreement with the Company dated April 23, 2013,
concerning non-disclosure, return of property, nonsolicitation and
nondisparagement. I acknowledge and agree the provisions of such Sections
6(a)-(d) shall continue in full force and effect in accordance with their terms
and confirm that I have not breached any such provisions, with the exception of
privileged communications with my counsel for the purpose of seeking legal
advice, which communications my counsel is required by law and by contract to
keep confidential. Consistent with my certifications of the Company’s financial
statements during my employment, I reaffirm that the Company’s financial
statements filed with the SEC were accurate in all material respects and fairly
presented as certified.  The Company agrees that the individuals who are the
Company’s named executive officers (“NEOs”) and who are directors on the
Company’s board of directors (the “Directors”), in each case as of the date the
Company executes this Agreement, for as long as such NEOs and

SEPARATION AGREEMENT AND RELEASE        Page 3



--------------------------------------------------------------------------------



Directors are employed or serve as directors of the Company (as applicable),
will not make statements to any person who is not employed by or serving as a
director of the Company, whether orally or in writing, that shall be in any way
disparaging, derogatory or critical, or in any way harmful to your reputation.
As a former officer and employee of the Company, the Company will indemnify you
to the extent any such indemnification rights are provided in the Company’s
charter and by-laws as in effect or amended from time to time. I understand that
nothing in this Agreement expands or limits any such indemnification rights.
Nothing in this Agreement shall prevent me from speaking to a prospective
employer in general terms about my job duties or responsibilities during my
tenure at the Company, provided that I remain in compliance with my
post-employment obligations to the Company (including, without limitation, with
respect to confidentiality and non-disparagement).
9.Applicable Law. The laws of the State of Texas apply to this Agreement.


10.This Agreement may be enforceable in parts. This Agreement is valid, even if
any section or term is not enforceable and cannot be modified or reformed to be
made enforceable. In the event that any one or more of the provisions contained
in this Agreement shall for any reason be held to be unenforceable under the
applicable law, the rest of the Agreement shall continue to apply.


11.I waive my right to a trial by jury. I understand that pursuant to this
Agreement, I am giving up my right to a trial by jury. The Company also waives
its right to a trial by jury.


12.I will not seek reemployment with the Company. I agree not to solicit, seek
or accept a position (whether as an employee, consultant or independent
contractor) with the Company after my separation from employment. However, if I
am employed at an entity separate from the Company that is acquired by or merged
with the Company, this Agreement does not require me to terminate my employment
with that entity.


13.This is the entire Agreement between the Company and me. This Agreement
contains the entire agreement between the Company and me concerning the subject
matter in this Agreement, and supersedes any and all prior and/or
contemporaneous agreements between the Company and me. In deciding to sign this
Agreement, I am not relying on any statements or promises except those found in
this Agreement. In addition, I expressly acknowledge and agree that (i) my
Senior Executive Termination Benefits Agreement is of no further force or
effect, except as set forth in Section 8 of this Agreement and (ii) any other
agreements signed by me remain in full force and effect, except as any such
agreements are specifically modified by this Agreement.


14.I have been advised to consult with an attorney. The Company has advised me
to consult with an attorney, at my own expense, before signing this Agreement,
and I have done so.


15.I have the right to revoke this Agreement, but I must do so in writing and on
time. I understand that, pursuant to the Older Workers Benefit Protection Act of
1990 (“OWBPA”), I have the right to consult an attorney at my own expense before
signing this Agreement, and the Company has advised me to do so; I understand I
have had twenty-one calendar days from the date I received this Agreement to
consider the Agreement before signing it; I understand that I may cancel the
Agreement within

SEPARATION AGREEMENT AND RELEASE        Page 4



--------------------------------------------------------------------------------



seven calendar days after signing it; and that the Agreement will not go into
effect until the seven calendar days to revoke have expired. I understand that
changes to this Agreement, whether material or immaterial, do not restart the
running of the twenty-one calendar day period. If I decide to cancel this
Agreement, I understand that the Company must receive written notice of my
decision before the seven calendar days expires. I must provide that notice to
the Company Contact identified on Attachment A of my decision before the time
period expires.


16.I will keep this Agreement confidential. I agree that I will keep
confidential the amounts paid to me under this Agreement and all other terms and
conditions of this Agreement. I will not publicize or reveal the financial terms
of this Agreement to anyone, except to my immediate family and, only if
necessary, my legal and financial advisors.


17.I am responsible for the tax consequences of this Agreement. I agree to
assume full responsibility for any employee related tax liability under federal,
state or local laws or other taxing authorities that may be due as a result of
the payments described in Attachment A. I agree to indemnify the Company and
hold it harmless from any tax liability, penalties or interest arising from any
such tax consequences of this Agreement. The parties hereby agree that I am not
assuming any responsibility for tax liabilities of the Company, as an employer,
that may be due as a result of the payments described in Attachment A. To the
extent applicable, this Agreement shall be interpreted in accordance with
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder. Notwithstanding any provision of this
Agreement to the contrary, and if and only to the extent it becomes necessary to
prevent any accelerated or additional tax under Section 409A of the Code, if you
are a “specified employee” as defined in Section 409A of the Code, any severance
pay or benefits constituting deferred compensation to which Section 409A applies
and payable by reason of the termination of your employment shall be deferred
(without any adjustment to the amount of such payments or benefits ultimately
paid or provided to you) until the date that is six (6) months following such
termination (or the earliest date as is permitted under Section 409A of the
Code). A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A of the Code upon or following a
termination of employment until such termination is also a “separation from
service” within the meaning of Section 409A of the Code and for purposes of any
such provision of this Agreement, references to a “resignation,” “termination,”
“terminate,” “termination of employment” or like terms shall mean separation
from service. Any reimbursement payable to you pursuant to this Agreement shall
be conditioned on your submission of documentation or other information
sufficient to evidence your payment of the reimbursable expense within 30
calendar days after you incur such expense, and shall be paid to you within 10
calendar days following receipt of such information, but in no event later than
the last day of the calendar year following the calendar year in which you
incurred the reimbursable expense. Any amount of expenses eligible for
reimbursement or in-kind benefit provided during a calendar year shall not
affect the amount of expenses eligible for reimbursement or in-kind benefit to
be provided during any other calendar year. The right to reimbursement or to an
in-kind benefit pursuant to this Agreement shall not be subject to liquidation
or exchange for any other benefit.



SEPARATION AGREEMENT AND RELEASE        Page 5



--------------------------------------------------------------------------------



18.I will comply with the MMSEA. I am not Medicare eligible. I have not, as of
today, incurred any medical expenses as a Medicare beneficiary, and am not aware
of any medical expenses that Medicare has paid on my behalf and for which the
Company may be liable.


19.I understand Separation Pay and Benefits may be terminated if I breach this
Agreement. I understand that the representations and agreements that I have made
are in exchange for the Separation Pay and Benefits. I also understand that if I
breach this Agreement that the Company may immediately cease making further
payments under this Agreement and pursue me for recovery of payments previously
made under this Agreement.


20.I agree to work in good faith to resolve any disputes through negotiation or
mediation. The Company and I agree to negotiate in good faith to settle any
controversy, dispute or claim arising out of or relating to this Agreement or
its breach. If the dispute cannot be settled through negotiation, we agree to
attempt in good faith to settle the dispute by mediation.




BY SIGNING THIS SEPARATION AGREEMENT AND RELEASE, I STATE THAT: (A) THE COMPANY
IS ADVISING ME TO CONSULT AN ATTORNEY, AT MY OWN EXPENSE, AND THAT I HAVE DONE
SO, BEFORE SIGNING THIS AGREEMENT; (B) I UNDERSTAND THAT IN ORDER TO RECEIVE THE
SEPARATION PAY AND BENEFITS UNDER THIS AGREEMENT, I MUST SIGN THIS AGREEMENT BY
THE DATE SET FORTH IN THE SECOND PARAGRAPH OF THIS AGREEMENT; (C) I UNDERSTAND
THAT I HAVE 7 DAYS TO REVOKE THIS AGREEMENT AFTER SIGNING IT, PURSUANT TO
PARAGRAPH 15; AND (D) I ACKNOWLEDGE THAT THIS AGREEMENT IS WRITTEN IN A CLEAR
AND STRAIGHT-FORWARD MANNER, THAT I UNDERSTAND ALL OF THE TERMS OF THE
AGREEMENT, AND THAT I HAVE MADE A VOLUNTARY DECISION TO SIGN IT.




Agreed to and accepted by, on this 23rd day of February, 2015:


        
/s/ Colin Stevenson
Colin Stevenson


Agreed to and accepted by, on this 23rd day of February, 2015:




DARLING INGREDIENTS INC.
/s/ John F. Sterling
    
By: John F. Sterling


Title: Executive Vice President and
General Counsel

SEPARATION AGREEMENT AND RELEASE        Page 6



--------------------------------------------------------------------------------






SEPARATION AGREEMENT AND RELEASE        Page 7



--------------------------------------------------------------------------------




ATTACHMENT A


Employee Name:             Colin Stevenson
1823 Broken Bend Dr.
Westlake, Texas 76262

Job Title:                Executive Vice President – Global Finance and
Administration
                
Last Day of Active Employment:     December 31, 2014

Provided to Mr. Stevenson:        Originally on December 8, 2014 and finally
revised on                         February 23, 2015
                
Company Contact:            John F. Sterling
Work Phone: 972-281-4402


Separation Pay Amounts: You will receive two special separation payments in the
gross amounts of $750,000 and $630,000, each payable in lump sum and reported on
a Form W-2, subject to taxes and other withholding. The lump sum payments will
be paid to you within five calendar days after the later of the date on which
you return a signed copy of this Agreement to the Company and the revocation
period set forth in Paragraph 15 of this Agreement expires (without any
revocation by you). All payments made to you under this Agreement will be made
by an automated clearing house (ACH) transfer to the J.P. Morgan account that
already is on file with the Company.


Health Insurance and Other Benefits: After your Last Day of Active Employment,
you may continue your group medical and dental benefits pursuant to COBRA if you
timely elect such coverage. If timely elected, the Company will pay you monthly
an amount equal to the applicable monthly COBRA premium rate, if any, for a
period of 18 months from your Last Day of Active Employment for health, dental
and other similar COBRA coverage for you and your eligible dependents, subject
to the terms of this Agreement (including the condition that this Agreement must
have become effective and not have been revoked prior to the Company making any
payment(s). These payments will be includible in your gross income unless such
payments can be deemed excludable from your income under the Internal Revenue
Code of 1986, as amended (in which case, such amounts will not be includible in
your gross income). You, however, assume the sole responsibility to pay the
required premiums with your allotted COBRA allowance and to provide
documentation or other information sufficient to evidence such payment in a
timely manner, and provided further that the Company’s obligations under this
paragraph shall cease at such time as you and/or your dependents, as applicable,
obtain other employer-sponsored health insurance coverage, except as otherwise
prescribed by COBRA. Any COBRA premium reimbursement shall be paid to you within
10 calendar days following your provision of the required documentation as set
forth in this paragraph and Paragraph 17 of this Agreement, subject to the fact
that the Company’s obligation to reimburse you shall not occur any earlier than
the date on which you return a signed copy of this Agreement to the Company or
the date on which the revocation period set forth in Paragraph 15 of this
Agreement expires (without any revocation by you, which date is later. You

ATTACHMENT A

--------------------------------------------------------------------------------




agree to notify the Company in a prompt and timely manner of the commencement
date of such other employer-sponsored health insurance coverage. The Company
further agrees to pay you a lump sum gross amount of $10,000 (subject to taxes
and other withholding in accordance with the Company’s customary payroll
practices) for outplacement services, within five calendar days after the later
of the date on which you return a signed copy of this Agreement to the Company
and the revocation period set forth in Paragraph 15 of this Agreement expires
(without any revocation by you). The Company acknowledges that you will receive
any employer matches made by the Company with respect to your 2014 401(k) plan
contribution as the Company may make to similarly situated employees under the
Company’s 401(k) plan for salaried employees, subject to the terms and
conditions of such plan.


2014 Bonus: You will remain eligible to receive your annual incentive bonus with
respect to 2014 to the extent it is earned based on the applicable performance
criteria under the terms of the Company’s 2014 executive compensation program
(the “2014 Program”), provided that the Company shall determine the amount of
any such earned bonus as if you had achieved 100% of your SOP goals under the
2014 Program. In addition, you will remain eligible to receive a cash payment
equal in value to one-fourth of your restricted stock award under the terms of
the 2014 Program (the “Pro-rated Restricted Stock Award Payment”) to the extent
such restricted stock award would have been earned based on the applicable
performance criteria under the terms of the long-term incentive portion of the
2014 Program. You will not be eligible to receive any actual shares of stock in
connection with the 2014 Program.


Any earned annual cash incentive bonus (if any) shall be paid, in cash in
accordance with the terms of the annual incentive plan, subject to the terms of
this Agreement (including the condition that this Agreement must have become
effective and not have been revoked prior to the Company making any payment with
respect to such bonus), within five calendar days after the latest of: (i) the
date that other participants in the 2014 Program who remain Company employees
receive incentive bonus payments under the plan; (ii) the date on which you
return a signed copy of this Agreement to the Company and (iii) the date on
which the revocation period expires as set forth in Paragraph 15 of this
Agreement. The cash payment with respect to any earned Pro-rated Restricted
Stock Award Payment (if any) shall be paid using the closing share price of the
Company’s common stock as of the date that the other participants in the program
receive payment of their awards, subject to the terms of this Agreement
(including the condition that this Agreement must have become effective and not
have been revoked prior to the Company making any payment with respect to such
award), within five calendar days after the latest of: (i) the date that other
participants in the 2014 Program who remain Company employees receive grants of
restricted stock; (ii) the date on which you return a signed copy of this
Agreement to the Company and (iii) the date on which the revocation period
expires as set forth in Paragraph 15 of this Agreement. You will not remain
eligible to receive any portion of, or cash payment in lieu of, the stock option
component of the long-term incentive portion of the Company’s 2014 executive
compensation program.


Special PSU Award: You will remain eligible to vest with respect to the first
one-third of the Performance Units under the Performance Unit Award Agreement
dated January 17, 2014 between you and the Company (the “PSU Agreement”) to the
extent such Performance Units are earned based on the applicable performance
criteria under the terms of the PSU Agreement. Your payment,

ATTACHMENT A

--------------------------------------------------------------------------------




if any, shall be paid in cash using the closing share price of the Company’s
common stock as of the date that the other participants in the program receive
payment of their awards and following the determination by the Compensation
Committee that the applicable performance criteria has been met under the PSU
Agreement. Such cash payment, if any, shall be paid subject to the terms of this
Agreement (including the condition that this Agreement must have become
effective and not have been revoked prior to the Company making any payment with
respect to such award), within five calendar days after the latest of: (i) the
date that other eligible Company employees receive payment for their awards;
(ii) the date on which you return a signed copy of this Agreement to the Company
and (iii) the date on which the revocation period expires as set forth in
Paragraph 15 of this Agreement. Your eligibility for and calculation of the
first one-third of the Performance Units under the PSU Agreement will be
determined in the same manner as the other Performance Unit participants. Per
the terms of the PSU Agreement, you shall have no right to earn and vest in any
other Performance Units and the PSU Agreement shall, except as modified in this
paragraph, be considered terminated.


Other Outstanding Equity Awards: You acknowledge and agree that the Company has
no further obligations to you of any kind, with respect to each of (i) that
certain Notice of Restricted Stock Award dated September 1, 2012 between you and
the Company, (ii) that certain Notice of Restricted Stock Award dated March 4,
2014 between you and the Company and (iii) that certain Notice of Stock Option
Grant dated March 4, 2014 between you and the Company.

ATTACHMENT A